Rugg, C. J.
The single question presented on this record is, whether one having no other interest than that of a creditor has a right to appeal from a decree of the Probatd' Court allowing the last will and testament of his deceased debtor. The decision must turn on the point whether such creditor is a “person . . . aggrieved” by such a decree. Only persons so aggrieved are given the right to appeal under R. L. c. 162, § 9.
Numerous cases have arisen calling for the definition of the words “person . . . aggrieved” as used in this statute in their application to various states of facts. It is not necessary to review these decisions. It is enough to say that in order for one to be aggrieved in this sense, it must appear that he has some pecuniary interest, some personal right, or some public or official duty resting upon him, affected by the decree. Smith v. Bradstreet, 16 Pick. 264. Lawless v. Reagan, 128 Mass. 592, 593. Leyland v. Leyland, 186 Mass. 420. Ensign v. Faxon, 224 Mass. 145. Hayden v. Keown, 232 Mass. 259. Kline v. Shapley, 232 Mass. 500. Crowell v. Davis, 233 Mass. 136.
Whether his debtor dies testate or intestate is a matter of no substantial interest to any creditor. The property of a decedent must be applied to the payment of his debts before either next of kin or heirs at law in the case of intestacy, or the legatees or devisees of a testator, can share in his estate. A will cannot give to either devisee or legatee rights superior to a creditor. It follows *35that a creditor is not aggrieved in any legal signification by the allowance of the will of his debtor. See Putney v. Fletcher, 140 Mass. 596, Nesbit v. Cande, 206 Mass. 437, Swan v. Talley, 216 Mass. 61, for somewhat analogous cases.
It is not necessary to determine whether circumstances may arise, in view of R. L. c. 137, § 1, giving “one or more of the principal creditors” a right to petition for administration upon the estate of a deceased person, whereby a creditor may be a person aggrieved by a decree appointing an administrator. No intimation is made on that point. See Stebbins v. Palmer, 1 Pick. 71; Smith v. Bradstreet, 16 Pick. 264; Smith v. Sherman, 4 Cush. 408; Lawless v. Reagan, 128 Mass. 592.

Decree affirmed.